Citation Nr: 1209738	
Decision Date: 03/15/12    Archive Date: 03/28/12

DOCKET NO.  09-27 730A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to employment adjustment allowance under Chapter 31, Title 38, United States Code.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to October 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In March 2010, a local hearing was held.  In July 2011, a hearing was held before the undersigned sitting at the RO.  At that time, the Veteran suggested that the issue also involved whether he was entitled to vouchers to pursue certain certification tests and whether he was entitled to additional dental treatment.  The Board observes that these complaints were addressed in correspondence dated in April 2010.  Specifically, it was the finding of the hearing panel that VA could not assist him with certifications that he failed to complete when he was under the Chapter 31 program and that VA was not responsible for any dental treatment that was denied by the outpatient clinic.  It was noted that while current regulations permit consideration for vocational rehabilitation benefits to be provided to a Veteran whose claim has been closed following rehabilitation to the point of employability, the evidence did not show that his circumstances qualified him for such consideration.  See 38 C.F.R. § 21.284 (2011).  The Veteran was provided appellate rights at that time.  

The only issue certified for appeal to the Board is the one listed.  To the extent the Veteran is attempting to again address the issues regarding vouchers and dental treatment, these matters are referred to the RO for any appropriate action.  






FINDINGS OF FACT

The Veteran's eligibility termination date for Chapter 31 benefits was July 19, 2006; he does not have a serious employment handicap and there is no basis for extending the basic period of eligibility.  


CONCLUSION OF LAW

The Veteran is not entitled to an employment adjustment allowance.  38 U.S.C.A. § 3108(a) (West 2002); 38 C.F.R. §§ 21.44, 21.190, 21.268 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA enhanced VA's duty to notify and to assist claimants in substantiating their claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  The VCAA does not apply in cases where the applicable chapter of Title 38, United States Code contains its own notice and assistance provisions.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002). 

The Board acknowledges that the VA vocational rehabilitation program has its own provisions addressing notification and assistance.  See 38 C.F.R. §§ 21.32, 21.33 (2011).  As explained below, however, under the particular facts of this case, the Veteran is ineligible for the claimed benefit and any additional notice or development would serve no useful purpose and is not required.  See 38 C.F.R. § 21.32(a); Sabonis v. Brown, 6 Vet. App. 426 (1994) (where the law is dispositive, the claim must be denied because of the absence of legal merit or legal basis for allowance of the appeal).



Analysis

Evidence of record shows that the Veteran's eligibility termination date for Chapter 31 vocational rehabilitation benefits was July 19, 2006.  Pursuant to an individual employment assistance plan (IEAP), the Veteran received an undergraduate degree in computer systems management in December 2003.  He obtained employment in his field in April 2004.  Note dated in December 2004 indicates that the Veteran was requesting additional training because his service-connected eye condition had worsened.  His IEAP was redeveloped with a program goal of obtaining employment as a technical instructor, trainer or related position.  The claimant understood that he did not have enough entitlement remaining to complete the entire masters degree program and that he did not qualify for a serious employment handicap.  He signed a statement agreeing that he would be financially responsible for the remainder of his training after his entitlement had been exhausted.  

The Veteran graduated with his masters degree in December 2006.  A Special Report on Training dated in January 2007 indicates that the Veteran was employed as a systems analyst since March 2006 and had been employed in this capacity for nearly a year.  It was further noted that he would not receive the 2 months of employment adjustment allowance because his eligibility termination date expired in July 2006 and he did not have a serious employment handicap.  In February 2007, the Veteran was notified that his case was scheduled to be rehabilitated in March 2007.  On March 16, 2007, the Veteran was advised that he had completed his program and was declared rehabilitated.  

A Veteran who completes a period of rehabilitation and reaches the point of employability will be paid an employment adjustment allowance for a period of 2 months.  38 U.S.C.A. § 3108(a); 38 C.F.R. § 21.268.

VA regulations further provide that an employment adjustment allowance will be paid when the Veteran's classification in rehabilitation to the point of employability status is terminated under the provisions of paragraph (d) of this section.  An employment adjustment allowance will not be paid if termination is for one of the reasons specified in paragraph (e) of this section.  38 C.F.R. § 21.190(f).  

Under paragraph (d), VA will consider a Veteran to have completed the period of rehabilitation to the point of employability and will terminate this status under the following conditions: (1) The Veteran achieves the goals of, and has been provided services specified in the individual written rehabilitation plan (IWRP); (2) The Veteran who leaves the program has completed a sufficient portion of the services prescribed in the IWRP to establish clearly that he is generally employable as a trained worker in the occupational objective established in the IWRP; (3) The Veteran, who has not completed all prescribed services in the IWRP, accepts employment in the occupational objective established in the IWRP with wages and other benefits commensurate with wages and benefits received by trained workers; or (4) The Veteran satisfactorily completes a prescribed program, the practice of which requires pursuing an examination for licensure, but is unable to take the licensure examination prior to the basic twelve-year termination date and there is no basis for extension of that date.  38 C.F.R. § 21.190(d).

Conditions for termination of rehabilitation to the point of employability status under 38 C.F.R. § 21.190(e) include: (1) The Veteran, without sufficient reason, fails to report for the program, refuses to report or delays reporting for the program; (2) Either the Veteran or VA interrupts the period of rehabilitation to the point of employability; (3) Either VA or the Veteran discontinues the period of rehabilitation to the point of employability; (4) The Veteran reaches his termination date, and there is no basis for extension under § 21.44; (5) The Veteran's entitlement to training and rehabilitation services under Chapter 31 is exhausted, and there is no basis for extension; or (6) Service connection for the Veteran's service-connected disability is severed by VA or he otherwise ceases to be eligible. 38 C.F.R. § 21.190(e).

The Board acknowledges that the Veteran was not declared rehabilitated until March 2007 and that the basis for such rehabilitation was apparently based on successful employment.  Notwithstanding, it appears that his eligibility termination date was in July 2006 and there is no evidence that he suffered from a serious employment handicap such that his basic period of eligibility should be extended.  See 38 C.F.R. §§ 21.190(e), 21.44.  Under the circumstances of this case, employment adjustment allowance may not be paid.  See Circular 28-97-1, Revision, October 29, 2004 (employment adjustment allowance may only be paid for authorized periods within the eligibility period).  


ORDER

Entitlement to employment adjustment allowance is denied.  



____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


